Case: 09-20357     Document: 00511049595          Page: 1    Date Filed: 03/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 12, 2010

                                     No. 09-20357                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

ISIDRO GABALDON-MORALES, also known as Isidro Morales Gabaldon,
also known as Isidro Gavaldon-Morales, also known as Isidro Gabaldon

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                    for the Southern District of Texas, Houston
                              USDC No. 4:08-cr-00588


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges..
PER CURIAM:*
        The Federal Public Defender appointed to represent Isidro Gabaldon-
Morales has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
Gabaldon-Morales has filed a response. Our independent review of the record,


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-20357    Document: 00511049595     Page: 2   Date Filed: 03/12/2010

                              09-20357

counsel’s brief, and Gabaldon-Morales’s response discloses no nonfrivolous issue
for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5th Cir. R. 42.2.




                                       2